Citation Nr: 1309180	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-12 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for a service-connected bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1981 to November 1981, and from November 1982 to December 1985.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran resides in the jurisdiction of the RO in Pittsburgh, Pennsylvania, and it is from here that the appeal arises.  

The entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed.  

The Board has noted the Veteran's reference to tinnitus in his substantive appeal.  In this regard, the Veteran is already service connected for this disability, receiving the highest possible rating for this problem under VA's Schedule for Rating Disabilities.  The Board will consider this disability, along with hearing loss and the other service connected problem, when it addresses consideration of an extraschedular rating.


FINDING OF FACT

Objective audiological findings confirm that the Veteran has level II hearing in his left ear and level II hearing in his right ear.  There is no evidence of an exceptional pattern of hearing loss, and in consideration of the affect of the disability on functional impairment and the activities of daily living, there is nothing so unique as to require additional development regarding consideration of an extraschedular rating.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.87a, Diagnostic Code 6100 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's bilateral hearing loss disability is service-connected; however, it has not been found to be severe enough to warrant compensation.  The Veteran asserts that a compensable rating is warranted.  

The Veteran has had several consultations for hearing aids throughout the course of the appeal, and during these clinical visits, the Veteran voiced complaints which, essentially, amount to reports of difficulty hearing conversation and the television/radio.   The Veteran is not employed, and he has thus not reported any interference in occupational functioning solely as a result of his hearing loss.  

There are two VA audiology examinations of record.  The results of the earliest examination, dated in February 2008, are as follows: 





HERTZ



Average
1000
2000
3000
4000
RIGHT
40
30
25
35
70
LEFT
36
30
25
40
50

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 90 percent in the left ear.

As the Veteran had continual audiological consultations for hearing amplification subsequent to this examination (without full performance of audiograms and Maryland CNC word discrimination testing), and as a noted complaint of decreasing hearing acuity was found in these records, the Veteran was afforded a new VA examination in April 2011.  The results of this examination are as follows: 




HERTZ



Average
1000
2000
3000
4000
RIGHT
46
25
30
50
80
LEFT
42
40
25
50
50

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 90 percent in the left ear.

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate. See Hart v. Mansfield, 21 Vet. App 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

Evaluations for bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  Further, schedular "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Applicable regulations do allow some flexibility in rating what is categorized as  "exceptional" hearing loss; however, the evidence of record does not support a finding of "exceptional" hearing loss in the current case.  Specifically, the regulatorily-defined "exceptional" patterns (puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz) are not found in this case.  See 38 C.F.R. § 4.86. 

As "exceptional" hearing loss does not exist, it is necessary to apply the criteria found in 38 C.F.R. 4.87 at Table VI to the Veteran's audiological examinations of record.  In so doing, and in taking the worst scores in the evidentiary record into account, the results yield a numerical designation of II for the right ear (between 50 and 57 average puretone decibel hearing loss, with between 84 and 90 percent speech discrimination), and a numerical designation of II for the left ear (between 50 and 57 average puretone decibel hearing loss, with between 84 and 90 percent speech discrimination).  Entering the category designations for each ear into Table VII results in a noncompensable disability evaluation.  

Based on this, while the Veteran may be having some problems, the Board finds that the Veteran's current noncompensable rating is correct, and an increase in evaluation, on a purely schedular basis, is not warranted.  He simply does not met the higher evaluation at this time. 

The Veteran has contended that his disability picture is unique enough to warrant a remand for a referral to the Director of VA's Compensation Service for consideration of an extraschedular rating.  In this regard, the Board notes that, in accordance with judicial precedent, it is necessary for VA examiners to consider the impact of hearing loss on functional impairment and the activities of daily living when evaluating a Veteran.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56  (2007).  The schedular requirements for a higher evaluation for hearing loss still rely on a mechanical application of the rating schedule; however, should the impact of hearing loss have a significant impact on daily functioning (e.g. impact employment, ability to care for oneself, etc.), it is proper to consider these factors on an extraschedular basis.  Generally speaking, an extraschedular rating should be considered when the manifestations of a service-connected disability are so unique as to be outside the norm of what is contemplated in the established rating criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The impact of the service-connected hearing loss on the Veteran's functioning/daily activities was fully considered in the April 2011 VA examination.  Indeed, the examiner noted that there was difficulty in conversation associated with the hearing loss disability.  This is consistent with earlier clinical consultations for hearing amplification, which date from 2007, and which note that the Veteran has trouble hearing conversations and the television.  It appears that the Veteran does not currently work, but this is not due to the hearing problem.  Thus, at this time, there is thus nothing of record suggesting that the hearing loss disability or any of his service connected disabilities markedly interferes with the Veteran's occupational functioning (or, conversely, his ability to gain and maintain employment - a key issue regarding extraschedular consideration).  Thus, the VA examiner of April 2011 complied with the duty to consider the impact of activities of daily living, and the Board notes that this evidence, as well as other clinical records, does not suggest a disability picture so unique as to warrant a referral for extraschedular consideration.  See Martinak at 455-56; Thun at 111.  

The Board has also considered whether the Veteran's service connected disability or disabilities (the three service connected disabilities involve the ears, so the Board has considered the collective impact of these problems) have caused him not to work, but there is nothing in the record that would suggest an implied claim of TDIU (total disability based on individual unemployability due to service connected disabilities) has been raised by this record (which would include the examinations, the treatment records and, most importantly, the Veteran's own statements.     

The Veteran's disability appears to be controlled with hearing amplification (which must be considered), and while he has difficulty hearing voices and electronic sounds, such difficulties are fully considered in the regulatory-established schedular criteria, so why the Veteran may have problems, his problems, at this time, do not meet the criteria for a compensable evaluation. 

As this is the case, the claim for an increase in rating to a compensable level will be denied at this time.  The Board notes that the Veteran has, in the course of his appeal, manifested a decrease in hearing acuity since filing his claim (i.e. the 2011 audiogram demonstrates a more severe disability picture than what was demonstrated in 2008).  While this has not, as of yet, risen to a compensable level, the Veteran is encouraged to continue consultations with VA audiology providers and, should his hearing acuity continue to worsen, to file a new claim for an increase at that time.  At present, however, a compensable disability evaluation cannot be granted.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for a higher rating for his bilateral hearing loss disability.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
                                                      
                                                         Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, the Veteran was provided with notice in February 2008 regarding his claim for an increase, and was informed of what evidence VA would provide and what evidence he should supply in support of his claim.  He was specifically informed as to how disability ratings are assigned based on the severity of the service-connected disability.  See  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

It is pertinent to note that the Veteran is represented by The American Legion, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a higher disability evaluation for hearing loss.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes relevant post-service pertinent medical records that address complaints of decreased hearing acuity.  Furthermore, the Veteran has been afforded two comprehensive VA audiology examinations which addressed his complaints.  There is no indication of any additional relevant evidence that has not been obtained, and as the hearing examinations utilize the approved regulatory testing criteria (with the 2011 examination being a relatively current description of the disability picture), they are adequate for rating purposes.  There is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2012).

ORDER

Entitlement to a compensable disability rating for a service-connected bilateral hearing loss disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


